Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is the first action on the merits for application 16/274939.  Claims 1-20 are currently pending in this application.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 14, 15, 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by LABBE (2004/0185980).

Regarding Claim 14, LABBE teaches A slider block (10) for a drive pulley of a continuously variable transmission having first and second walls (200)(other instance of 200), the slider block comprising: a slider block body (20)(30)(32) defining an aperture 

Regarding Claim 15, LABBE teaches wherein the first surface (26 having the larger surface)(Figs. 1, 6, 9) extends further away from the aperture axis than the second surface (26 having a smaller surface (Figs. 1, 6, 8).

Regarding Claim 17, LABBE teaches wherein: a first angle is defined between the first surface and the aperture axis; a second angle is defined between the second surface and the aperture axis; and the first and second angles are greater than 10 degrees (Fig. 1).

Regarding Claim 18, LABBE teaches further comprising a third surface (surface after 26 parallel to the axis) for abutting and sliding along the second wall of the drive pulley, the third surface extending parallel to the aperture axis.



Regarding Claim 20, LABBE teaches wherein the third surface (surface after 26 parallel to the axis) is planar.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LABBE (2004/0185980) in view of GALLETTI (20019/0156338).

Regarding Claim 16, LABBE does not teach wherein the first and second surfaces are planar.
GALLETTI teaches wherein the first (41) and second surfaces (42) are planar.
.

Allowable Subject Matter
Claims 1-13 allowed.
The prior art does not teach or suggest A drive pulley for a continuously variable transmission comprising: a fixed sheave having an axis of rotation; a movable sheave axially movable relative to the fixed sheave; a spider axially fixed relative to the fixed sheave and rotationally fixed relative to the movable sheave, the movable sheave being disposed axially between the spider and the fixed sheave; a biasing member biasing the movable sheave axially away from the fixed sheave; at least one centrifugal actuator including an arm pivotally connected to one of the movable sheave and the spider, the arm pivoting away from the one of the movable sheave and the spider as a speed of rotation of the drive pulley increases, the arm pushing against another one of the movable sheave and the spider as the arm pivots away from the one of the movable sheave and the spider, thereby moving the movable sheave axially toward the fixed sheave; and at least one slider assembly including a slider block connected to one of the movable sheave and the spider and abutting another one of the movable sheave and the spider, the slider block sliding along the other one of the movable sheave and the spider as the movable sheave moves axially, the slider block moving along a radially extending sliding axis, the at least one slider assembly transferring torque between the movable sheave and the spider; for each of the at least one slider assembly: the other 


The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654